1
2
3
4
5
6
7
8
9
10
11                       UNITED STATES DISTRICT COURT
12                    SOUTHERN DISTRICT OF CALIFORNIA
13
14   HENRY VASQUEZ,                           Case No.: 18-cv-2097-GPC-MDD
15                               Plaintiff,
                                              ORDER DENYING PLAINTIFF'S
16   v.                                       MOTION FOR APPOINTMENT OF
                                              COUNSEL
17   DANIEL PARAMO, et al.,
18                            Defendants.     [ECF No. 47]
19
20        Plaintiff, proceeding pro se and in forma pauperis with a civil rights
21   Complaint filed pursuant to 42 U.S.C. § 1983, is currently incarcerated at in
22   Salinas Valley State Prison. (ECF No. 1). Plaintiff’s first request for
23   appointed counsel was denied without prejudice on March 14, 2019. (ECF
24   No. 21). On August 13, 2019, Plaintiff filed his second request for appointed
25   counsel which the Court denied on August 16, 2019. (ECF Nos. 42, 45). On
26   August 15, 2019, Plaintiff filed a document providing additional arguments to
27   support his request for appointed counsel. (ECF No. 47). The Court

                                              1
                                                                     18cv2097-GPC-MDD
1    construes this document as a third request for appointed counsel.
2         Generally, a person has no right to counsel in civil actions. Palmer v.
3    Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Thus, federal courts do not have
4    the authority “to make coercive appointments of counsel.” Mallard v. United
5    States District Court, 490 U.S. 296, 310 (1989).
6         District courts have discretion, however, pursuant to 28 U.S.C. §
7    1915(e)(1), to “request” that an attorney represent indigent civil litigants
8    upon a showing of exceptional circumstances. See Terrell v. Brewer, 935 F.2d
9    1015, 1017 (9th Cir. 1991). “A finding of exceptional circumstances requires
10   an evaluation of both the ‘likelihood of success on the merits and the ability of
11   the plaintiff to articulate his claims pro se in light of the complexity of the
12   legal issues involved.’ Neither of these issues is dispositive and both must be
13   viewed together before reaching a decision.” Id. (quoting Wilborn v.
14   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
15        As with Plaintiff’s previous motion, Plaintiff supports this request by
16   arguing that his claims against one named defendant survived summary
17   judgment, there is video evidence to support his claims, and he does not
18   possess the required legal skills to properly examine witnesses or seek expert
19   witnesses. (ECF No. 47). However, as this Court noted in denying Plaintiff’s
20   previous requests for counsel, it appears that Plaintiff has a sufficient grasp
21   of his case, the relevant evidence, the legal issues involved, and is able to
22   adequately articulate the basis of his claims as demonstrated by Plaintiff’s
23   Complaint. (See ECF Nos. 21, 45). Plaintiff’s pro se pleading survived initial
24   screening and his claims against one Defendant survived an early summary
25   judgment motion. However, the Court notes again that Plaintiff’s claims are
26   not particularly complex, and although sufficient to survive screening,
27   Plaintiff has not demonstrated a likelihood of success on the merits.

                                              2
                                                                        18cv2097-GPC-MDD
1         Thus, the Court finds that Plaintiff has failed to plead facts sufficient to
2    show the “exceptional circumstances” required for appointment of counsel
3    pursuant to 28 U.S.C. § 1915(e)(1) and therefore DENIES without prejudice
4    Plaintiff’s Motion for Appointment of Counsel.
5         IT IS SO ORDERED
6    Dated: August 22, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            3
                                                                      18cv2097-GPC-MDD
